      Case 1:20-cv-00212-DLH-CRH Document 11 Filed 01/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Larisa Dirkzwager,                  )
                                    )    ORDER FOR MID-DISCOVERY
              Plaintiff,            )    STATUS CONFERENCE
                                    )
       vs.                          )
                                    )
Archer-Daniels-Midland Company,     )
                                    )    Case No. 1:20-cv-212
              Defendant.            )
______________________________________________________________________________

       A mid-discovery status conference will be held before the magistrate judge on June 2, 2021,

at 9:00 a.m. The conference will be conducted via telephone conference. To participate in the

conference, the parties shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 7th day of January, 2021.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
